
	

114 HRES 291 IH: Expressing the sense of the House of Representatives that the United States Postal Service should issue a commemorative stamp commemorating the 100th Anniversary of the purchase of the territories known as the Virgin Islands of the United States.
U.S. House of Representatives
2015-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 291
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2015
			Ms. Plaskett submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the United States Postal Service should
			 issue a commemorative stamp commemorating the 100th Anniversary of the
			 purchase of the territories known as the Virgin Islands of the United
			 States.
	
	
 Whereas, on March 31, 2017, the Virgin Islands of the United States will celebrate 100 years as a possession and part of the union of the United States of America;
 Whereas the United States of America purchased from Denmark for twenty-five million ($25,000,000) U.S. dollars in gold the islands of the Danish West Indies within the Caribbean Sea now known as the Virgin Islands of the United States for geopolitical, military, and economic protection and expansion of the United States interest in the Caribbean region;
 Whereas such purchase was the culmination of a half-century of interest by the United States of American with the Danish Government for the islands as an easterly point to the United States, an important part to the region having served as the hub of Western hemisphere commerce in the region for several centuries, and serving a crucial role in naval military activity in the Caribbean Basin;
 Whereas the transfer of the Danish West Indies to the United States took place on March 31, 1917, and is commemorated annually by holding Transfer Day ceremonies in the Virgin Islands of the United States;
 Whereas the people of the Virgin Islands of the United States include but are not limited to the descendants of European immigrants, enslaved Africans, native inhabitants, and people from other Caribbean islands, South America, and the continental United States;
 Whereas through the arts, politics, and intellectual discourse, though small in size, the Virgin Islands of the United States continue to contribute and positively participate in the rich fabric of the United States while cherishing its unique and rich Caribbean history and culture;
 Whereas the contribution of the Virgin Islands of the United States includes but is not limited to serving as drafters, soldiers, and patriots of the new Nation through notables such as Alexander Hamilton, leadership for both sides of the great question of slavery and race in the new Nation, by leading slave revolts through individuals such as Denmark Vesey and acting as Secretary of the Treasury of the Confederate States in the person of Judah Benjamin, serving as explorers and entrepreneurs of the United States through United States Senator David Yulee of Florida and one of the founders of San Francisco, William Leidesdorff;
 Whereas, as the Virgin Islands of the United States enters its next century of inclusion the great country, it will have continued relevance in the region as issues of foreign investment, increasing levels in maritime and information technology, and commerce grow in the region, and Caribbean nations look to the Virgin Islands of the United States as the physical example and influence in the region of American thought, economic leadership, and sophistication;
 Whereas the Virgin Islands of the United States will use this anniversary to commemorate history, culture, and diversity;
 Whereas Virgin Islanders have served the United States in every war and conflict since the Revolutionary War and have contributed to every facet of history and life of the United States;
 Whereas 2017 marks the 100th anniversary of the Virgin Islands becoming a part of the United States; and
 Whereas issuing a postage stamp commemorating the 100th Anniversary of the Virgin Islands becoming a part of the United States is fitting and proper because today the territory is under the jurisdiction of the president of the United States of America and residents are American citizens: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the Postmaster General should issue a commemorative postage stamp commemorating the 100th Anniversary of the Virgin Islands becoming a part of the United States; and
 (2)such stamp should— (A)be issued in the denomination used for first-class mail up to 1 ounce in weight;
 (B)bear such illustration or picture as the Postmaster General determines; and (C)be placed in sale at such time and for such period as the Postmaster General determines.
				
